DETAILED ACTION
This is on the merits of Application No. 17/124706, filed on 12/17/2020. Claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Claims 2 and 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claims 8 and 9 state “an activation current” and “a coil” and should state --the activation current-- and --the coil--.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR101479680 to Kim et al. in view of U.S. Patent No. 5862902 to Howrie.
Kim discloses:
(Claim 1) A torque limiter device (Figs. 1-3) comprising: an input shaft (110) arranged to be driven by an externally applied torque such that it rotates around a first axis, said input shaft comprising a first contact surface (111); an output shaft (130) rotatable around a second axis, wherein the second axis is substantially coaxial with the first axis (see Fig. 3), said output shaft comprising a second contact surface (131) that faces the first contact surface, and wherein the input and output shafts are operable in an engaged position wherein the first and second contact surfaces are brought into mechanical engagement, and a disengaged position wherein the first and second contact surfaces are separated (Par. [0001]-[0002], engages and disengages friction surfaces); an electromagnet (121) arranged to provide an electromagnetic force, thereby operating the input and output shafts in the other of said positions (par. [0001]-[0002], electromagnet powers the engagement to shift into the engagement position); a rotation sensor arrangement (140) arranged to measure a rotation of the input shaft (144) and a rotation of the output shaft (145); and a controller arranged to determine a difference between the rotation of the input shaft and the rotation of the output shaft (Par. [0048] control unit uses the difference in number of rotations between 110 and 130 to calculate torque), said controller being further arranged to selectively supply the activation current to the coil of the electromagnet such that the input and output shafts are operated in the disengaged position when the difference exceeds a threshold (Par. [0060], [0062], slip is controlled when excessive torque is generated, control can range from fully engaged to fully disengaged).
(Claim 3) wherein the torque limiter device further comprises a friction plate (112) having first and second friction plate surfaces on opposite sides thereof, wherein the first and second contact surfaces are brought into contact with the first and second friction plate surfaces respectively in the engaged position (see Fig. 3).
(Claim 6) wherein at least one of the contact surfaces (131) is moveable along the axis of its respective shaft (Par. [0036-[0037]], 130 slides), thereby providing movement between the engaged and disengaged positions, optionally wherein the second contact surface is axially moveable along the second axis, thereby providing movement between the engaged and disengaged positions.
(Claim 11) wherein the rotation sensor is arranged to determine a difference between a rotation phase of the input shaft and a rotation phase of the output shaft (Par. [0042]), optionally wherein the rotation sensor is arranged to determine a rate of change of said difference.
(Claim 12) wherein at least one of the input and output shafts comprises a toothed arrangement, wherein the rotation sensor detects a motion of the toothed arrangement to determine the rotation of the shaft (Fig. 2, see toothed arrangement, par. [0042] and [0044]), optionally wherein the input and output shafts each comprise a respective toothed arrangement.
Kim does not disclose:
(Claim 1) a biasing mechanism arranged to provide a bias force that biases the input and output shafts in one of the positions, the electromagnetic force opposes said bias force when an activation current is passed through a coil of said electromagnet.
(Claim 7) wherein the biasing mechanism comprises a resilient member, wherein the bias force is supplied by said resilient member, optionally wherein the resilient member comprises a spring, further optionally wherein the spring comprises a Belleville washer.
(Claim 9) wherein the bias force biases the input and output shafts to the disengaged position, wherein the electromagnetic force that opposes the bias force when an activation current is passed through a coil of said electromagnet operates the input and output shafts in the engaged position.
(Claim 10) wherein the rotation sensor is arranged to determine a difference between a rotation frequency of the input shaft and a rotation frequency of the output shaft.
Howrie teaches:
(Claim 1) a biasing mechanism (Fig. 2 element 48) arranged to provide a bias force that biases the input and output shafts in one of the positions, the electromagnetic force opposes said bias force when an activation current is passed through a coil of said electromagnet.
(Claim 7) wherein the biasing mechanism comprises a resilient member, wherein the bias force is supplied by said resilient member, optionally wherein the resilient member comprises a spring, further optionally wherein the spring comprises a Belleville washer (48 is a Belleville washer/spring).
(Claim 9) wherein the bias force biases the input and output shafts to the disengaged position (Col. 6 ln 62-Col. 7 ln 4, spring pushes into disengagement), wherein the electromagnetic force that opposes the bias force when an activation current is passed through a coil of said electromagnet operates the input and output shafts in the engaged position (Col. 8 ln 56-57, attracts the armature toward the electromagnet against the bias).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kim to have a bias force, as taught by Howrie, to help facilitate disengagement of the clutch when the electromagnet is deenergized and better control the slippage of the clutch.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine a difference between a rotation frequency of the input shaft and a rotation frequency of the output shaft as an obvious design choice to using the rotation phase as they are directly mathematically related.


Claims 1, 3, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of EP1985881 to Claudio et al.
Kim discloses:
(Claim 1) A torque limiter device (Figs. 1-3) comprising: an input shaft (110) arranged to be driven by an externally applied torque such that it rotates around a first axis, said input shaft comprising a first contact surface (111); an output shaft (130) rotatable around a second axis, wherein the second axis is substantially coaxial with the first axis (see Fig. 3), said output shaft comprising a second contact surface (131) that faces the first contact surface, and wherein the input and output shafts are operable in an engaged position wherein the first and second contact surfaces are brought into mechanical engagement, and a disengaged position wherein the first and second contact surfaces are separated (Par. [0001]-[0002], engages and disengages friction surfaces); an electromagnet (121) arranged to provide an electromagnetic force, thereby operating the input and output shafts in the other of said positions (par. [0001]-[0002], electromagnet powers the engagement to shift into the engagement position); a rotation sensor arrangement (140) arranged to measure a rotation of the input shaft (144) and a rotation of the output shaft (145); and a controller arranged to determine a difference between the rotation of the input shaft and the rotation of the output shaft (Par. [0048] control unit uses the difference in number of rotations between 110 and 130 to calculate torque), said controller being further arranged to selectively supply the activation current to the coil of the electromagnet such that the input and output shafts are operated in the disengaged position when the difference exceeds a threshold (Par. [0060], [0062], slip is controlled when excessive torque is generated, control can range from fully engaged to fully disengaged).
(Claim 3) wherein the torque limiter device further comprises a friction plate (112) having first and second friction plate surfaces on opposite sides thereof, wherein the first and second contact surfaces are brought into contact with the first and second friction plate surfaces respectively in the engaged position (see Fig. 3).
(Claim 6) wherein at least one of the contact surfaces (131) is moveable along the axis of its respective shaft (Par. [0036-[0037]], 130 slides), thereby providing movement between the engaged and disengaged positions, optionally wherein the second contact surface is axially moveable along the second axis, thereby providing movement between the engaged and disengaged positions.
(Claim 11) wherein the rotation sensor is arranged to determine a difference between a rotation phase of the input shaft and a rotation phase of the output shaft (Par. [0042]), optionally wherein the rotation sensor is arranged to determine a rate of change of said difference.
(Claim 12) wherein at least one of the input and output shafts comprises a toothed arrangement, wherein the rotation sensor detects a motion of the toothed arrangement to determine the rotation of the shaft (Fig. 2, see toothed arrangement, par. [0042] and [0044]), optionally wherein the input and output shafts each comprise a respective toothed arrangement.
Kim does not disclose:
(Claim 1) a biasing mechanism arranged to provide a bias force that biases the input and output shafts in one of the positions, the electromagnetic force opposes said bias force when an activation current is passed through a coil of said electromagnet.
(Claim 7) wherein the biasing mechanism comprises a resilient member, wherein the bias force is supplied by said resilient member, optionally wherein the resilient member comprises a spring, further optionally wherein the spring comprises a Belleville washer.
(Claim 8) wherein the bias force biases the input and output shafts to the engaged position, wherein the electromagnetic force that opposes the bias force when an activation current is passed through a coil of said electromagnet operates the input and output shafts in the disengaged position.
(Claim 10) wherein the rotation sensor is arranged to determine a difference between a rotation frequency of the input shaft and a rotation frequency of the output shaft.
Claudio teaches:
(Claim 1) a biasing mechanism (Fig. 1 element 433) arranged to provide a bias force that biases the input and output shafts in one of the positions, the electromagnetic force opposes said bias force when an activation current is passed through a coil of said electromagnet (actuation will pull 432 toward 410 to disengage).
(Claim 7) wherein the biasing mechanism comprises a resilient member, wherein the bias force is supplied by said resilient member, optionally wherein the resilient member comprises a spring, further optionally wherein the spring comprises a Belleville washer (433 is a Belleville washer).
(Claim 8) wherein the bias force biases the input and output shafts to the engaged position (Par. [0015], engaged through bias force), wherein the electromagnetic force that opposes the bias force when an activation current is passed through a coil of said electromagnet operates the input and output shafts in the disengaged position (Par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kim to have a bias force toward engagement and have the electromagnet disengage, as taught by Claudio, to help facilitate engagement of the clutch when the electromagnet is deenergized and better control the slippage of the clutch. Having the electromagnet either engage or disengage the clutch is a well-known concept in the art and could be applied to Kim to produce predictable results. In clutching situations where the clutch is mostly engaged, having the electromagnet disengage the clutch will save on power.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine a difference between a rotation frequency of the input shaft and a rotation frequency of the output shaft as an obvious design choice to using the rotation phase as they are directly mathematically related.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Howrie in view of U.S. Patent No. 6101897 to Showalter.
Kim and Howrie teach:
Magnetic pickup sensors (Kim par. [0047]).
Kim and Howrie do not explicitly teach:
(Claim 13) wherein the rotation sensor comprises a Hall effect sensor arranged to determine the rotation of the toothed arrangement.
Showalter teaches:
(Claim 13) wherein the rotation sensor comprises a Hall effect sensor (320 330) arranged to determine the rotation of the toothed arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kim and Howrie to have the magnetic pickup sensors be Hall effect sensors, as taught by Showalter, as an obvious design choice to the type of sensor wanted. Hall effect sensors are essentially magnetic pickup sensors, and could easily be interchangeable with the sensors of Kim and Howrie.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0251228 to Sands et al in view of Kim and Howrie.
Sands discloses:
(Claim 14) A thrust reversal actuation system or high-lift system (par. [0027], can be a high-lift device) comprising an electromagnetic clutch (par. [0026], can use an electromagnetic clutch to couple or decouple a power unit to the gearbox).
Sands does not disclose:
The torque limiter device as claimed in claim 1.
Kim and Howrie teach:
The torque limiter device as claimed in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Sands to have the electromagnetic clutch be the one taught by Kim and Howrie in order to provide variable speed and the ability to disengage if there is excessive torque.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Howrie in view of U.S. Patent App. Pub. No. 2020/0025258 to Schmitz et al.
Kim discloses:
(Claim 15) A method of operating a torque limiter device (Figs. 1-3), the method comprising: monitoring a difference in rotation between an input shaft and an output shaft; selectively supplying current to an electromagnet, thereby moving one of the input shaft and the output shafts relative to the other; determining when the difference in rotation exceeds a threshold; and controlling the distance of the input shaft from the output shaft when the difference in rotation exceeds the threshold (see unlabeled paragraph after par. [0010], monitors difference in rotation of the input and output, controls current to electromagnet to engage/slip, in instances of excessive torque, can control the current from fully engaged to fully disengaged depending on what is desired).
Kim does not disclose:
A biasing force.
Howrie teaches:
a biasing mechanism (Fig. 2 element 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kim to have a bias force, as taught by Howrie, to help facilitate disengagement of the clutch when the electromagnet is deenergized and better control the slippage of the clutch.
Kim and Howrie do not explicitly teach:
disengaging the input shaft from the output shaft when the difference in rotation exceeds the threshold.
Schmitz teaches:
disengaging the input shaft from the output shaft when the difference in rotation exceeds the threshold (par. [0016] when torque exceeds a torque limit value, the torque limiter interrupts/disengages the transmission of torque).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Kim and Howrie completely disengage the input and output shaft when the difference in rotation exceeds a threshold, as taught by Schmitz, in order to further reduce heat and possible harm to the components. While Kim teaches controlling the amount of slip, in some instances of severely high torque, it may be best to completely disengage the clutch. While Kim does not explicitly state this, it is well-known in the art, as evidenced by Schmitz, to disengage completely when over a certain torque threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Langen et al (US 5030942) discloses a process and device for measuring and indicating load conditions in drivelines.
Seager (US 4896757) discloses a bolt on electromagnetic fan clutch.
Pitts (US 3055475) discloses an electromagnetic drive.
McKay (US 2021/0086890) discloses an actuation system.
Pasta et al (US 2011/0176939) discloses a decouplable pulley for controlling a water pump.
Heinrich et al (US 2010/0078288) discloses a transmission switching element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659